DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 5/31/2022.  Currently claims 1-3, 6-11, 14-16, and 19, 20 are pending and claims 1, 9, and 16 are independent. Claims 1, 6, 9, 14, 16, and 19 have been amended from the previous claim set dated 9/22/2020.  Claims 4, 5, 12, 13, 17, and 18 have been cancelled from the previous claim set and no claims have been added.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 112(b) rejections of claims 1-8 are withdrawn in light of the amendments.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9-11, 14-16, and 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (USPGPUB 2019/0222885) in view of Sun (CN 110298637 A) further in view of Hodge et al. (US 2020/0349666 A1)
Regarding claims 1, 9, and 16 (Amended), Cho disclose an in-vehicle system comprising: a transceiver system for being positioned in a first vehicle, the transceiver system being configured to enable communication with one of a surrounding infrastructure and a surrounding vehicle to the first vehicle (Cho ¶15 - In an aspect of the present disclosure, each of the plurality of connected vehicles is equipped with one or more ultra-wideband (UWB) transceivers for determining the proximity information of other nearby connected vehicles); and transmit the received first information to one a display in the first vehicle, the surrounding vehicle, and the surrounding infrastructure (Cho ¶9 - In another aspect of the present disclosure, the electronic display means of each connected vehicle may include an internal display disposed inside the connected vehicle or an external display disposed outside the connected vehicle for reproducing the one or more advertisement contents). 
Cho lacks a vehicle controller for being positioned in the first vehicle, the vehicle controller being programmed to: transmit an electronic request, via the transceiver system, to a Customer Relationship Manager (CRM) server; receive first information corresponding to the electronic request from the CRM server.
Sun, from the same field of endeavor, teaches a vehicle controller for being positioned in the first vehicle, the vehicle controller being programmed to: transmit an electronic request, via the transceiver system, to a Customer Relationship Manager (CRM) server; receive first information corresponding to the electronic request from the CRM server (Sun Pg. 4 - a customer management system according to an embodiment of the present invention. The system can be integrated on the intelligent terminal or other processing device (e.g., server), wherein the terminal device can be…a vehicle-mounted device).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the connected vehicle methodology/system of Cho by including the vehicle mounted customer techniques of Sun because Sun discloses it “The invention is to develop a client management system for intelligent mobile terminal, the MVP design mode rendering the display data, the broker can conveniently and quickly by the invention contact client, maintaining customer relationship (Sun Pg. 4)”.   Additionally, Cho further details that “Additionally, the advertisement system 200 in the connected vehicle 101 may optionally include one or more databases comprising a database of…profiles of drivers, users, or owner of the connected vehicle 101 (Cho ¶74)” so it would be obvious to consider including the additional vehicle mounted customer techniques that Sun discloses because it would enable the convenient display of profile/user information.  
Cho further lacks a camera positioned on the first vehicle and being programmed to capture an image of a code on the surrounding vehicle, the code being indicative of a request of second information for a desired service or good for a vehicle occupant in the surrounding vehicle, wherein the vehicle controller is further programmed to process the captured image of the code to determine the desired service or good that is being requested by the vehicle occupant in the surrounding vehicle.
Hodge, from the same field of endeavor teaches a camera positioned on the first vehicle (Hodge ¶82 - According to another embodiment of the invention, client device 101 preferably includes two or more cameras 214, one directed inside the cabin of the vehicle 214a and one directed outside 214b, as for example shown in FIG. 3 and FIG. 4) and being programmed to capture an image of a code on the surrounding vehicle, the code being indicative of a request of second information for a desired service or good for a vehicle occupant in the surrounding vehicle, wherein the vehicle controller is further programmed to process the captured image of the code to determine the desired service or good that is being requested by the vehicle occupant in the surrounding vehicle (Hodge ¶93 - referring to FIG. 9, a user may quickly and easily selectively display a unique QR code 1401 on display 1304 of smartphone 1303 to help summon a rideshare service from alongside a road. In situations in which a user in need of a ride is intoxicated and is unable to effectively request a ride-share ride using the mobile application, the user merely has to push few buttons to display QR code 1401 on their smartphone display 1304, and then hold their smartphone up so QR code 1401 can be viewed by passing cars, including vehicles 1102 operating in the system 1100. In response to a positive detection of this “hailing” gesture, and a successful scan of displayed QR code 1401, according to this embodiment, client device 101 automatically extracts the user's membership ID number from the QR code and informs other rideshare drivers (using client devices 101) that a person having the identified membership ID number is located at the detected location (as determined by GPS) and appears to be in need of a ride).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the connected vehicle methodology/system of Cho by including the vehicle sharing techniques of Hodge because Hodge discloses “The video footage captured by the two cameras 214a, 214b of client device 101 is used to enable several improved functions (Hodge ¶89)”.   Additionally, Cho further details that “In an aspect of the present disclosure, in the example, one or more external cameras of the connected vehicle may be used to recognize or detect, in cooperation with other software and/or hardware components, one or more advertisement contents displayed on other connected vehicles or stationery or moving structures, such as billboards, trucks, buses, building walls, or etc. (Cho ¶73)” so it would be obvious to consider including the additional vehicle sharing techniques that Hodge discloses because it would improve the functionality of the system disclosed in Cho.
Regarding claims 2 and 10, Cho in view of Sun further in view of Hodge disclose an in-vehicle system comprising: a transceiver system for being positioned in a first vehicle, the transceiver system being configured to enable communication with one of a surrounding infrastructure and a surrounding vehicle to the first vehicle (Cho ¶15 - In an aspect of the present disclosure, each of the plurality of connected vehicles is equipped with one or more ultra-wideband (UWB) transceivers for determining the proximity information of other nearby connected vehicles).
Sun further teaches the first information corresponds to a one of a sales report, sales lead, sales contact (Sun - the client management system comprises checking in client module 110, a customer information module 120 and client maintenance module 130, wherein the client reporting module 110 for reporting the client selected real estate, customer name, mobile phone number and other reporting information, client information module 120 for recording the state information reporting client, wherein the client state report comprises the report, the house, subscribe, signed and cancel such state information, client maintenance module 130. for viewing customer buying dynamically, client contacts).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the connected vehicle methodology/system of Cho by including the vehicle mounted customer techniques of Sun because Sun discloses it “The invention is to develop a client management system for intelligent mobile terminal, the MVP design mode rendering the display data, the broker can conveniently and quickly by the invention contact client, maintaining customer relationship (Sun Pg. 4)”.   Additionally, Cho further details that “Additionally, the advertisement system 200 in the connected vehicle 101 may optionally include one or more databases comprising a database of…profiles of drivers, users, or owner of the connected vehicle 101 (Cho ¶74)” so it would be obvious to consider including the additional vehicle mounted customer techniques that Sun discloses because it would enable the convenient display of profile/user information.  
Regarding claims 3 and 11, Cho in view of Sun further in view of Hodge discloses the transceiver system is one of a vehicle to everything (V2X) transceiver system, a WIFI system, or a cellular based system (Cho ¶71 -  Further, in an aspect of the present disclosure, the communication unit 235 of the advertisement system 200 may be configured to include various transceivers that are needed for communicating with other connected vehicles 101 or structures 103. For example, the wireless technologies such as Wi-Fi or other vehicular communication technologies, e.g., vehicle to vehicle (V2V), vehicular ad hoc networks (VANETs), or the like may be used for communications between the connected vehicles 101 or between the connected vehicles 101 and the structures 103. In one implementation, V2V may be used between the connected vehicles 101, which is an automobile technology designed to allow automobiles to communicate with each other and is designed to use a region of 5.9 GHz band, and Wi-Fi may be used for communications between the connected vehicles 101 and the structures 103).
Regarding claims 6, 14, and 19, Cho in view of Sun further in view of Hodge discloses the vehicle controller is further programmed to transmit a message, via the transceiver system, to the CRM server to request the second information from the CRM server (Cho ¶65 - Also, in the example, the one or more connected vehicles 101 are each configured to collect and send to the one or more servers 107 identification information of the connected vehicles, such as vehicle identification number, user, driver or owner information). 
Regarding claims 7, 15, and 20, Cho in view of Sun further in view of Hodge discloses the vehicle controller is further programmed to transmit the second information, via the transceiver system, to the surrounding vehicle such that the surrounding vehicle provides the second information on a display positioned thereon (Cho ¶9 - In another aspect of the present disclosure, the electronic display means of each connected vehicle may include an internal display disposed inside the connected vehicle or an external display disposed outside the connected vehicle for reproducing the one or more advertisement contents) or to a mobile device belonging to the vehicle occupant in the surrounding vehicle (Cho ¶123 -  the passer-by person 713 may obtain identification information 709 in the advertisement content 707 using his or her mobile device 711 and input the obtained identification information 709 into a predetermined website or an application on the mobile device 711).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (USPGPUB 2019/0222885) in view of Sun (CN 110298637 A) further in view of Hodge et al. (US 20200349666 A1) further in view of Ackerman et al. (CA 3087506 A1)
Regarding claim 8, Cho in view of Sun further in view of Hodge discloses an in-vehicle system comprising: a transceiver system for being positioned in a first vehicle, the transceiver system being configured to enable communication with one of a surrounding infrastructure and a surrounding vehicle to the first vehicle (Cho ¶15 - In an aspect of the present disclosure, each of the plurality of connected vehicles is equipped with one or more ultra-wideband (UWB) transceivers for determining the proximity information of other nearby connected vehicles).
Cho in view of Sun further in view of Hodge lacks the vehicle controller is further programmed to perform facial recognition on a vehicle occupant in the first vehicle and to enable the vehicle occupant to receive the first information at the first vehicle based on a facial recognition of the vehicle occupant matching a predetermined facial image of the vehicle occupant.
Ackerman, from the same field of endeavor, teaches the vehicle controller is further programmed to perform facial recognition on a vehicle occupant in the first vehicle and to enable the vehicle occupant to receive the first information at the first vehicle based on a facial recognition of the vehicle occupant matching a predetermined facial image of the vehicle occupant (Hodge ABS - Rideshare cars operate within a network and each includes a car-camera device which allows each car driver to communicate with each other. The car-camera device uses object and facial recognition software to locate objects, people, sounds, QR codes and gestures, inside and outside the car and responds accordingly, providing a corrective action. The car-camera devices perform functions to ensure that both riders and drivers of rideshare services and drivers of car- share services are safe and can communicate with each other, before, during, and after a ride or drive).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the connected vehicle methodology/system of Cho by including the vehicle sharing techniques of Ackerman because Ackerman discloses it “The system verifies 1204 the rider, using facial recognition to confirm that the rider's profile stored by the system matches his or her face (Ackerman Pg. 23)”.   Additionally, Cho further details that “Additionally, the advertisement system 200 in the connected vehicle 101 may optionally include one or more databases comprising a database of…profiles of drivers, users, or owner of the connected vehicle 101 (Cho ¶74)” so it would be obvious to consider including the additional vehicle sharing techniques that Ackerman discloses because the facial recognition component would add increased and improved data with respect to user identifications.  


Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 112(b) rejections of claims 1-8, as addressed above, those rejections are withdrawn in light of the amendments.  
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to having a camera on a vehicle read a QR code.  In light of this amendment, Examiner agrees that the cited reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that does teach these limitations (Hodge as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624